DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              CHAD GARNER,
                                Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                               No. 4D21-848

                          [October 28, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Okeechobee County; Michael Heisey,
Judge;   L.T.    Case   Nos.    472014CF000444,     472014CF000446,
472014CF000548 and 472016CF000067.

  Chad Garner, Milton, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Kimberly Acuña,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, LEVINE and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.